Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Application number 16/888,482 filed on 5/29/2020 has been considered.  Claims 1-24 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/4/2021 and 6/3/2021 are being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: U.S. Patent Application Number and Filing Date of the Application that are incorporated by reference are required in paragraphs [0035], [0038] and [0058] of the specification.  
Appropriate correction is required.
Claim Objections
Claim 24 is objected to because of the following informalities:  there is a typographical error in the claim 24, a semicolon, not the period, is proper at the end of the limitation “returning an application authorization response to the application.”  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1- 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4 and 9-11  of U.S. Patent No. 9,847,999. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in claims 1-24 are read on by the limitations recited in claims 1, 3-4 and 9-11 of U.S. Patent No. 9,847,999.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims 1 and 12 do not fall within at least one of the four categories of patent eligible subject matter because the claims 1 and 12 recite a machine-readable medium having executable instructions wherein the claims and the specification do not positively define or limit the machine-readable medium to hardware or non-transitory; therefore, the recited machine-readable medium is broadly interpreted as including signal per se.  Thus signal by itself does not fall within any of the four statutory subject matter – process, machine, manufacture or composition of matter.  Therefore, claims 1 and 12 are not statutory.
Claims 2-11 are rejected under 35 U.S.C. 101 as non-statutory for at least the reason stated above. Claim 2-11 are dependent on claim 1; however, the claims do not 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11-21 and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by VAN OS et al. (US 2017/0339151 hereinafter VAN OS).
Regarding claim 1, VAN OS discloses a machine-readable medium having executable instructions to cause one or more processing units to perform a method to endorse a proximity authorization for an authorization requesting device, the method comprising: 
receiving, with an authorization endorsing device, a proximity authorization request from the authorization requesting device, wherein the authorization requesting device is in proximity with the authorization endorsing device (FIG. 7A-L, 8A-M, ¶ [0221]-[0228], [0419]; i.e. an authenticating device receiving an authorization request to 
presenting a local authorization request to a user of the authorization endorsing device (FIG. 7A-L, 8A-M, ¶ [0228]-[0236]; i.e. displaying a request for authorization to proceed with the action on the authenticating device); 
receiving set of user credentials for the local authorization request (FIG. 7A-L, 8A-M, ¶ [0228]-[0239], [0361]; i.e. the authenticating device receiving biometric information, fingerprint and password for user authentication); 
performing a local authorization on the authorization endorsing device using at least the set of user credentials (FIG. 7A-L, 8A-M, ¶ [0228]-[0239], [0361]; i.e. performing user authentication based on the biometric information, fingerprint and password to authorize the action); 
sending a server authorization request to an identity management server (FIG. 7A-L, 8A-M, ¶ [0343]-[0347]; i.e. the authenticating device routing information to one or more financial institutions to verify payment credentials and/or receive authorization to complete the transaction); 
receiving an authorization response from the identity management server (FIG. 7A-L, 8A-M, ¶ [0343]-[0347]; i.e. the authenticating device receiving authorization from the financial institutions); and 
returning the authorization response (FIG. 7A-L, 8A-M, ¶ [0239], [0270]-[0271], [0343]-[0347]; i.e. returning the authorization to the requesting device).

Regarding claim 3, VAN OS discloses the machine-readable medium of claim 1, wherein the authorization requesting device is a device is executing an application requesting an authorization for a service (FIG. 7A-L, 8A-M).
Regarding claim 4, VAN OS discloses the machine-readable medium of claim 3, wherein the proximity authorization request is an authorization request associated with the application (FIG. 7A-L, 8A-M).
Regarding claim 5, VAN OS discloses the machine-readable medium of claim 1, wherein the authorization endorsing device is a device that includes a component for receiving the user credentials from the user (FIG. 7A-L, 8A-M, ¶ [0232]).
Regarding claim 6, VAN OS discloses the machine-readable medium of claim 1, wherein the user credentials are selected from the group consisting of biometric user credentials, a passcode, or a username and password (FIG. 7A-L, 8A-M, ¶ [0232], [0361]).
Regarding claim 7, VAN OS discloses the machine-readable medium of claim 6, wherein the authorization endorsing device is a mobile device (FIG. 7A-L, 8A-M, ¶ [0225]).
Regarding claim 8, VAN OS discloses the machine-readable medium of claim 1, wherein the authorization requesting device is selected from the group consisting of a 
Regarding claim 9, VAN OS discloses the machine-readable medium of claim 1, wherein the authorization response includes at least one of an authorization code and an identity token (¶ [0354]).
Regarding claim 11, VAN OS discloses the machine-readable medium of claim 1, wherein each of the authorization requesting device and the authorization endorsing device are associated with a user identity (¶ [0012]).
Regarding claim 12, VAN OS discloses a machine-readable medium having executable instructions to cause one or more processing units to perform a method to request a proximity authorization by an authorization requesting device, the method comprises: 
receiving an application sign-on request (FIG. 7A-L, 8A-M, ¶ [0204], [0221]-[0226]; i.e. the requesting device receiving an input request to proceed with an action, for example, securely access to a system or a server); 
searching for an authorization endorsing device in proximity with the authorization requesting device (FIG. 7A-L, 8A-M, ¶ [0225]-[0226], [0419]; i.e. searching/displaying a plurality of authenticating devices based on one or more of the proximity of the authenticating device to the requesting device); 
sending a proximity authorization request to the authorization endorsing device (FIG. 7A-L, 8A-M, ¶ [0224]-[0228], [0419]; i.e. transmitting an authorization request to the authenticating device); 

returning an application authorization response to the application (FIG. 7A-L, 8A-M, ¶ [0236]-[0240]; i.e. providing the authorization to proceed with the action).
Regarding claim 13, see claim 1 above for the same reasons of rejections.
Regarding claim 14, see claim 2 above for the same reasons of rejections.
Regarding claim 15, see claim 3 above for the same reasons of rejections.
Regarding claim 16, see claim 4 above for the same reasons of rejections.
Regarding claim 17, see claim 5 above for the same reasons of rejections.
Regarding claim 18, see claim 6 above for the same reasons of rejections.
Regarding claim 19, see claim 7 above for the same reasons of rejections.
Regarding claim 20, see claim 8 above for the same reasons of rejections.
Regarding claim 21, see claim 9 above for the same reasons of rejections.
Regarding claim 23, see claim 11 above for the same reasons of rejections.
Regarding claim 24, see claim 12 above for the same reasons of rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over VAN OS in view of Avetisov et al. (US 2020/0067907 hereinafter Avetisov).

VAN OS does not explicitly disclose wherein the server authorization request is a secure remote password authorization request.
However, Avetisov discloses wherein the server authorization request is a secure remote password authorization request (FIG. 2-3AB, ¶ [0027], [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Avetisov’s teaching into VAN OS in order to improve security of the client authentication techniques (Avetisov, ¶ [0003]-[0007], [0027])
Regarding claim 22, see claim 10 above for the same reasons of rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI D NGUY whose telephone number is (571)270-7311.  The examiner can normally be reached on Monday-Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.D.N/Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435